DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-13, 15, 18, 19 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 1-5 recite, “[a] dust collector box configured to be installed (1) behind a cutting blade of a stationary cutting machine (a) for cutting a workpiece including a metal material and (b) that includes a swingable body and (2) adjacent to a placement surface for the workpiece…” As currently written, it is unclear if the recitation of “a swingable body” in the preamble is part of the “dust collector box” or the “stationary cutting machine.”	Claim 13 recites, “the guide includes a guide wall curved upward from an end of the dust collecting portion inward.” It is unclear what delineates the dust collection port from the dust collection passage. 	Claim 21, lines 4-11 recite, “a dust collecting port configured to receive sparks generated during cutting of the workpiece by the cutting blade when the dust collector box is installed on the stationary cutting machine; a dust collecting passage configured such that the sparks received at the dust collecting port flow inwardly from the dust collecting port.” As currently written, it is unclear what delineates the dust collection port from the dust collection passage.	Claim 21, lines 17-20 recite, “the guide wall is inclined (1) with respect to a direction in which the sparks flow and (2) from an outside toward an inside of the dust collecting passage from the front toward the rear in a lateral direction…” This claim has the following issues:	It is unclear what defines the scope of “a lateral direction” with respect to the structural limitations of Claim 21.	The guide wall (37) appears to be positioned at an angle from an outer location to an inner location. However, it does not appear to be inclined, like the “sloping wall” (36). In other words, the examiner interprets the word inclined to generally mean being slanted with a downward inclination. It is unclear what can or cannot be included within the scope of the aforementioned limitation. 	Claim 22 recites, “the sloping wall has an area larger than the rear wall when viewed from the front.” 
	23. (New) The dust collector box according to claim 21, further comprising: a cover configured to cover the dust collecting port from a front toward a rear of the dust collecting port in a lateral view.
	24. (New) The dust collector box according to claim 23, wherein the cover has a portion rearward from the dust collecting port to be attached to the sloping wall in the lateral view.
	25. (New) The dust collector box according to claim 24, further comprising: a magnet configured to attach the cover to the sloping wall.
	26. (New) The dust collector box according to claim 24, wherein the cover includes a plurality of plate members located frontward from an attachment of the cover to the sloping wall, and the cover is configured to be mountain-folded or valley-folded.
	27. (New) The dust collector box according to claim 22, wherein the cover overlaps the cutting blade and a swing support that swings and supports the cutting blade in a lateral direction.
	28. (New) A dust collector box configured to be installed (1) behind a cutting blade of a stationary cutting machine for cutting a workpiece including a metal material and (2) adjacent to a placement surface for the workpiece, the dust collector box comprising:

	a dust collecting port configured to receive sparks generated during cutting of the workpiece by the cutting blade when the dust collector box is installed on the stationary cutting machine;
	a dust collecting passage configured such that the sparks received at the dust collecting port flow inwardly from the dust collecting port;
	a guide configured to (1) guide the sparks from the dust collecting port into the dust collecting passage and (2) prevent the sparks entering the dust collecting passage from flowing back to the dust collecting port; and
	a dust collector configured to store chips including the sparks cooled and solidified; wherein:
	the dust collector has an outlet port through which the chips are to be discharged; and
	the dust collector includes a detachable rectangular dust box.
	29. (New) The dust collector box according to claim 28, wherein the dust box is configured to be laterally slidable to be detached.
	[[Loveless et al (US Publication 2011/0192262) teaches a debris collection drawer with a handle]] 30. (New) The dust collector box according to claim 28, wherein the dust box includes a handle protruding outward in a lateral direction.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-11, 13, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugai (JPH02-150151) in view of Kani et al (US Publication 2008/0276776), herein referred to as Kani.	The examiner notes this rejection is based on a description set forth in the International Preliminary Report on Patentability received on April 9, 2021, in which “Document 1,” i.e., Sugai, is described as having “a dust collecting cover that can be disposed rearward of a rotary grinding wheel of a metal cutting machine on a metal material-placing surface side thereof, the dust collection cover comprising an opening for receiving metal cutting dust, etc. formed during the cutting of the material and a passage through which the metal cutting dust received in the opening is made to flow rearwards (see, for example, page 2, line 11 to page 10, line 1 and fig. 1-4).”	Regarding Claim 1, Sugai discloses a dust collector box (8) installable behind a cutting blade (5) of a stationary cutting machine (fig. 1) capable of being used for metalworking to cut a workpiece including a metal material, the dust collector box (8) being installable (via screw 13 and spacer 14; see figs. 1-4) adjacent to a placement surface (base 1) for the workpiece, the dust collector box comprising:
	a dust collecting port (9) configured to receive sparks generated during cutting of the workpiece (the debris from the workpiece, i.e., dust or sparks, enter through dust collection port 9);
	a dust collecting passage (the interior space of the dust collector box 8) through which the sparks received at the dust collecting port are to flow rearward (the debris flows toward an outlet port 12); and
	a guide (annotated fig. 4) configured to guide the sparks into the dust collecting passage. The examiner notes the guide corresponds to the inner angled surfaces of the dust collector box annotated fig. 4, wherein one portion of the guide includes the vertical plate angled away from the cutting plane and another portion includes the slanted interior surface formed on the bottom side of the wall that corresponds to the annotated “top surface.”	Sugai fails to specifically disclose the guide being configured to prevent the sparks entering the dust collecting passage from flowing back to the dust collecting port.	However, Kani teaches it is known in the art of dust collecting devices for a stationary cutting machine with a rotary blade (5) to provide a dust collection system (10) with a dust collecting port (the dust discharge pipe 9 and connector 11a), a dust collecting passage (the interior space provided by container support 11b behind the port), and a guide (“backflow preventing walls 12”) configured to guide the sparks into the dust collecting passage, wherein the guide being configured to prevent the debris entering the dust collecting passage from flowing back to the dust collecting port (paragraph 0010, lines 4-12).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the dust collector box of Sugai substantially disclosed above with the teaching of Kani such that the guide of Sugai is formed with back flow preventing walls configured to prevent the sparks entering the dust collecting passage from flowing back to the dust collecting port in order to prevent the back flow of debris out of the dust collector box toward the cutting blade of the stationary cutting machine which can create an unsafe and unsatisfactory working environment for the operator. Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	Regarding Claim 2, the modified dust collector box of Sugai substantially disclosed above includes the guide narrows a flow passage area of the dust collecting passage downstream in the dust collecting passage (Kani, paragraph 0041 and see fig. 4 of Kani). Kani teaches the back-flow preventing wall (12) which constitutes the structure that forms the aforementioned guide, narrows the cross-sectional areas of the flow paths (11f; each having a width B).
	Regarding Claim 3, the modified dust collector box of Sugai substantially disclosed above includes the guide includes a guide wall being flat (each wall 12a of the guide is flat), and the guide wall is inclined with respect to a direction in which the sparks flow (“flow direction J,” see fig. 4 of Kani). 	Regarding Claims 6, 18 and 19, the modified dust collector box of Sugai substantially disclosed above includes a dust collector (the rear portion of the dust collection box 8 of Sugai) configured to store chips including the sparks cooled and solidified, the dust collector having an outlet port (Sugai 12) through which the chips are to be discharged. The examiner notes Kani teaches a container (20) configured to be attached to the dust collecting passage to collected debris therein, as shown in fig. 2 of Kani.
	Regarding Claim 9, the modified dust collector box of Sugai substantially disclosed above includes the guide includes a plurality of guide walls (Kani, 15a) inclined with respect to a direction in which the sparks flow (flow direction J; Kani, fig. 6), and the plurality of guide walls are between opposing sides of the dust collecting port. The examiner notes Kani teaches a plurality of back-flow preventing structures, wherein the embodiment shown in fig. 6 is provided with a plurality of guide walls (15a~15a) that are inclined with respect to the flow of debris. The examiner notes that any of the embodiments of Kani can be utilized in the rejection of Claim 1 set forth above. 
	Regarding Claim 10, the modified dust collector box of Sugai substantially disclosed above includes the plurality of guide walls are inclined toward one another (Kani, fig. 6). The examiner notes each adjacent portion of a guide wall (15a) of Kani are inclined toward one another. Additionally, Kani teaches an alternative embodiment (fig. 7) in which two guide walls (16a) are formed projecting from the wall of the dust collection system toward the center of the dust collecting passage so as to be inclined toward one another. The examiner notes that any of the embodiments of Kani can be utilized in the rejection of Claim 1 set forth above.
	Regarding Claim 11, the modified dust collector box of Sugai substantially disclosed above includes the plurality of guide walls (Kani, 15a~15a) have dimensions from the dust collecting port (fig. 6; wherein each of the guide walls expand from a single point at an upstream end to a wider section at the downstream end), wherein the dimensions of the guide walls closer to the center of the dust collection passage appear to be larger than the outboard guide walls. Moreover, Kani states the “four back-flow preventing walls 15a are arranged in a row and each has a size smaller than the back-flow preventing wall 12 [in the embodiment of fig. 4]” (paragraph 0049, lines 5-7), wherein with respect to the dimensions of the back-flow preventing walls, Kani states, “the height H of the back-flow preventing wall 12 and/or the inclination angle of the wall parts 12a relative to the flow direction are determined sch that the sum of the cross sectional area of the flow path 11e (defined between the lower end of the back-flow preventing wall 12 an the lower edge of the inside of the connector 11a) and the cross sectional areas of the flow paths 11f (each having the width B) is substantially equal to the cross sectional area (having the width A) shield by the back-flow preventing walls. With this determination, it is possible to achieve a balance between the dust collection function and the back-flow preventing functions of the dust collection device 10” (paragraph 0041, lines 7-18). As such, one having an ordinary skill in the art at the time of the filing of the invention could make the guide elements any reasonable dimension, including a configuration in which the guide elements are equal in size or a configuration in which the dimensions differ from one another, so long as the guide elements maintain the proper balance of between the dust collection function and the back-flow preventing functions of the dust collection device. 	Regarding Claim 13, the modified dust collector box of Sugai substantially disclosed above includes a guide wall (Kani, 18a~18a) curved upward from an end of the dust collecting port downstream (see Kani, fig. 8). Kani teaches an alternative embodiment (fig. 8) in which a guide wall (18a~18a) is curved upward from an upstream end to a downstream end with respect to the debris flow path (J). The examiner notes that any of the embodiments of Kani can be utilized in the rejection of Claim 1 set forth above.	Regarding Claim 15, Sugai discloses a stationary cutting machine (Sugai, fig. 1) for metalworking (the cutting machine is Sugai is capable of cutting metal), comprising:
	a body (support arm 3, circular cutting blade 5, handle 10, blade guard 16) including a circular cutting blade (5) for cutting a workpiece including a metal material (the saw blade is capable of cutting a metal material);
	a base (1) having a placement surface (the top of the base 1 on which vice 6 is positioned; see figs. 1 and 2 of Sugai) on which the workpiece is placeable (a workpiece 7 is clamped via vice 6 on said placement surface); and	the dust collector box according to claim 1 (in view of the rejection of claim 1, as modified by Kani).
Claims 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugai (JPH02-150151) and Kani (US Publication 2008/0276776) in further view of Matsubara (US Publication 2014/0013911).
	Regarding Claim 4, the modified dust collection box of Sugai substantially disclosed above fails to specifically disclose a receiving portion configured to receive a body of the stationary cutting machine to avoid interference between the body and the dust collector box, the body including the cutting blade and being swingable.	However, Matsubara teaches it is known in the art of dust collecting devices for a stationary cutting machine with a rotary blade (12) to provide a dust collection system (i.e. first chip guard 20) with a receiving portion (the interior space formed by the contour of the first chip guard 20 formed by the main portion with a “substantially flat plate” shape, the “right covering portion” 21a and the “mount member” 21b; paragraph 0035, lines 17-27) configured to receive a body of the stationary cutting machine to avoid interference between the body and the dust collector box, the body including the cutting blade and being swingable. The examiner notes the “receiving space” of Matsubara is configured to receive covering portion (22a) of second chip guard (22) which is mounted to the rear edge (13a) of the fixed blade guard (13) that surrounds the rotary blade (12), wherein the examiner is interpreting the second chip guard, the fixed blade guard and the rotary blade to constitute the “body” of the stationary cutting machine. The receiving space formed by the structures associated with the first chip guard (20) allows the body to move relative to the base and the portion of the dust collection system fixed thereto without any interference between the structures while maintaining a protective barrier in the direction in which debris flows from a cutting operation.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the dust collector box of Sugai substantially disclosed above with the teaching of Matsubara such that the dust collection box of Sugai is provided with a receiving space configured to receive the body of the stationary cutting machine in order to reduce a scattering effect of debris that circulating around the blade guard during operation by providing continuous coverage from the blade guard to the dust collecting port. The examiner notes such a modification provides the obvious benefit of further increasing the safety of the stationary cutting machine during operation thereof. 	Regarding Claims 16 and 17, the modified dust collector box of Sugai substantially disclosed above as set forth in the rejection for claim 4 includes a receiving portion (the dust collection box is shaped so as to provide clearance for the blade guard around the cutting blade as the blade guard is moved) configured to receive a body of the stationary cutting machine to avoid interference between the body and the dust collector box, the body including the cutting blade and being swingable.
	
Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugai (JPH02-150151), Kani (US Publication 2008/0276776) and Matsubara (US Publication 2014/0013911) in further view of Taylor (US Publication 2013/0160625).
	Regarding Claim 5, the modified dust collection box of Sugai substantially disclosed above fails to include the receiving portion is covered in response to the body swinging for cutting.	However, Taylor teaches it is known in the art of stationary cutting machines with a guard element (101) positioned around a cutting blade (120) that is configured to tilt with the cutting blade relative to a workpiece support surface (table 102), wherein a receiving portion (gaps G2; see fig. 7) between the guard element and the support surface is covered by an element (170) that is flexible and slidably disposed relative to the support surface (paragraph 0035, lines 1-13) in order to help contain dust and debris (paragraph 0035, lines 21-24).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the dust collector box of Sugai substantially disclosed above with the teaching of Taylor such that a flexible cover is provided between the first and second chip guards provided by the modification in view of Matsubara in order to enable a complete enclosure of the rearward debris path throughout an entire range of motion of the body of the stationary cutting machine relative to the dust collector box. The examiner notes such a modification provides the obvious benefit of further increasing the safety of the stationary cutting machine during operation thereof.	Regarding Claim 14, Sugai discloses a dust collector box (8) installable behind a cutting blade (5) of a stationary cutting machine (fig. 1) capable of being used for metalworking for cut a workpiece including a metal material, the dust collector box (8) being installable (via screw 13 and spacer 14; see figs. 1-4) adjacent to a placement surface (base 1) for the workpiece, the dust collector box comprising:
	a dust collecting port (9) configured to receive sparks generated during cutting of the workpiece (the debris from the workpiece, i.e., dust or sparks, enter through dust collection port 9);
	a dust collecting passage (the interior space of the dust collector box 8) through which the sparks received at the dust collecting port are to flow rearward (the debris flows toward an outlet port 12);	a guide (annotated fig. 4) configured to guide the sparks into the dust collecting passage. The examiner notes the guide corresponds to the inner angled surfaces of the dust collector box annotated fig. 4, wherein one portion of the guide includes the vertical plate angled away from the cutting plane and another portion includes the slanted interior surface formed on the bottom side of the wall that corresponds to the annotated “top surface.”	● Sugai fails to specifically disclose the guide being configured to prevent the sparks entering the dust collecting passage from flowing back to the dust collecting port.	However, Kani teaches it is known in the art of dust collecting devices for a stationary cutting machine with a rotary blade (5) to provide a dust collection system (10) with a dust collecting port (the dust discharge pipe 9 and connector 11a), a dust collecting passage (the interior space provided by container support 11b behind the port), and a guide (“backflow preventing walls 12”) configured to guide the sparks into the dust collecting passage, wherein the guide being configured to prevent the debris entering the dust collecting passage from flowing back to the dust collecting port (paragraph 0010, lines 4-12).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the dust collector box of Sugai substantially disclosed above with the teaching of Kani such that the guide of Sugai is formed with back flow preventing walls configured to prevent the sparks entering the dust collecting passage from flowing back to the dust collecting port in order to prevent the back flow of debris out of the dust collector box toward the cutting blade of the stationary cutting machine which can create an unsafe and unsatisfactory working environment for the operator. Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.		● The modified dust collection box of Sugai substantially disclosed above fails to specifically disclose a receiving portion configured to receive a body of the stationary cutting machine to avoid interference between the body and the dust collector box, the body including the cutting blade and being swingable.	However, Matsubara teaches it is known in the art of dust collecting devices for a stationary cutting machine with a rotary blade (12) to provide a dust collection system (i.e. first chip guard 20) with a receiving portion (the interior space formed by the contour of the first chip guard 20 formed by the main portion with a “substantially flat plate” shape, the “right covering portion” 21a and the “mount member” 21b; paragraph 0035, lines 17-27) configured to receive a body of the stationary cutting machine to avoid interference between the body and the dust collector box, the body including the cutting blade and being swingable. The examiner notes the “receiving space” of Matsubara is configured to receive covering portion (22a) of second chip guard (22) which is mounted to the rear edge (13a) of the fixed blade guard (13) that surrounds the rotary blade (12), wherein the examiner is interpreting the second chip guard, the fixed blade guard and the rotary blade to constitute the “body” of the stationary cutting machine. The receiving space formed by the structures associated with the first chip guard (20) allows the body to move relative to the base and the portion of the dust collection system fixed thereto without any interference between the structures while maintaining a protective barrier in the direction in which debris flows from a cutting operation.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the dust collector box of Sugai substantially disclosed above with the teaching of Matsubara such that the dust collection box of Sugai is provided with a receiving space configured to receive the body of the stationary cutting machine in order to reduce a scattering effect of debris that circulating around the blade guard during operation by providing continuous coverage from the blade guard to the dust collecting port. The examiner notes such a modification provides the obvious benefit of further increasing the safety of the stationary cutting machine during operation thereof. 	● The modified dust collection box of Sugai substantially disclosed above fails to include the receiving portion is covered in response to the body swinging for cutting.	However, Taylor teaches it is known in the art of stationary cutting machines with a guard element (101) positioned around a cutting blade (120) that is configured to tilt with the cutting blade relative to a support surface (102), wherein a receiving portion (gaps G2; see fig. 7) between the guard element and the support surface is covered by an element (170) that is flexible and slidably disposed relative to the support surface (paragraph 0035, lines 1-13) in order to help contain dust and debris (paragraph 0035, lines 21-24).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the dust collector box of Sugai substantially disclosed above with the teaching of Taylor such that a flexible cover is provided between the first and second chip guards provided by the modification in view of Matsubara in order to enable a complete enclosure of the rearward debris path throughout an entire range of motion of the body of the stationary cutting machine relative to the dust collector box. The examiner notes such a modification provides the obvious benefit of further increasing the safety of the stationary cutting machine during operation thereof.	Regarding Claim 20, the modified dust collector box of Sugai substantially disclosed above includes a dust collector (the rear portion of the dust collection box 8 of Sugai) configured to store chips including the sparks cooled and solidified, the dust collector having an outlet port (Sugai 12) through which the chips are to be discharged. The examiner notes Kani teaches a container (20) configured to be attached to the dust collecting passage to collected debris therein, as shown in fig. 2 of Kani.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sugai (JPH02-150151) and Kani (US Publication 2008/0276776) in further view of Japanese Patent Document (JP51-047653), herein referred to as “Shield.” 
	Regarding Claim 7, the modified dust collector box of Sugai substantially disclosed above fails to disclose a shield movable to a position at which the shield extends frontward from the dust collecting port to shield a side of the cutting blade.
	However, Shield teaches it is known in the art of debris collection systems for a stationary cutting machine (fig. 2) with a rotary blade (5) to provide a shield (annotated fig. 2 and 4) that is movable (annotated fig. 4) relative to a dust collection box (21) that is capable of shielding a side of the cutting blade (fig. 2). The examiner notes the double arrows identified in annotated fig. 4 show the range of movement of the shield elements with respect to the dust collector box (21), wherein each shield can be locked in place via fastening element (annotated fig. 4).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the dust collector box of Sugai substantially disclosed above with the teaching of Shield such that at least one shield element is provided so as to extend forward from the dust collection port in order to collect stray sparks and debris elements that shoot off laterally from the cutting location, wherein such a modification increasing the safety of the operator. The addition of a shield also provided an additional benefit in that the shield can at least partially prevent the user to contacting the cutting blade. Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
As best understood, Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugai (JPH02-150151) and Kani (US Publication 2008/0276776) in view of Rutkowski (US Patent 7,520,201) and further in view of Yamaguchi et al (US Publication 2004/0104203), herein referred to as Yamaguchi.
	Regarding Claim 8, the modified dust collector box of Sugai substantially disclosed above fails to disclose the dust collection box includes a cover including a flame-retardant cloth, the cover including a mountain-fold portion and a valley-fold portion to be bendable with the mountain-fold portion and the valley-fold portion.	However, Rutkowski teaches it is known in the art of debris collection accessories for stationary cutting machines (i.e., chop saw 1) with a cutting blade carried by a pivotable support arm (2) to provide a cover (lid 30 with plate portion 32 and arcuate portion 34) over the blade guard (4) of the cutting machine (1), wherein the arcuate cowling (34) of the cover is in contact with the blade guard (4) to pivot the cover (30) upwardly when the blade guard (4) is in a raised position (fig. 5).  	The examiner notes that Rutkowski does not teach the cover including a mountain-fold portion and a valley-fold portion to be bendable with the mountain-fold portion and the valley-fold portion.	However Yamaguchi teaches it is known in the art of protection systems for cutting machines to provide a curtain made of “a fire-resistant fabric” to prevent damage caused by splatter of extremely hot cutting operation biproducts (col. 1, lines 29-33).
	In view of the two aforementioned references, it would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the dust collector box of Sugai substantially disclosed above with the teaching of Rutkowski  and Yamaguchi such that a flexible cover formed from a flash-retardant cloth is provided over the dust collector box that can flex as the stationary cutting machine is operated in order to provided further protection for the operator. The examiner notes that forming a cover to function in a similar fashion to the cover taught by Rutkowski out of a fire-retardant fabric will mitigate the risk of spark flying out through the space formed in the cover of Rutkowski when the supporting arm of the stationary cutting machine is elevated between subsequent cutting operations. Additionally, the cloth cover will reduce the overall size of the cover such that the stationary cutting machine will take up a considerably smaller amount of space in a workshop. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sugai (JPH02-150151) and Kani (US Publication 2008/0276776) in view of Lee (US Patent 7,451,758). 	The modified dust collector box of Sugai substantially disclosed above includes a plurality of guide walls (e.g., Kani, fig. 6), wherein the plurality of guide walls (15a~15a) have a generally triangular shape that are all oriented to point upstream toward the dust colleting port such that corresponding faces of the guide walls are all pointing in the same direction, i.e., the faces of the guide walls facing “downward” in the perspective shown in fig. 6 are all inclined in the same direction.	The modified dust collector box of Sugai substantially disclosed above fails to specifically disclose the plurality of guide walls are inclined in the same direction.
	However, Lee teaches it is known in the art of dust collection systems for a stationary cutting machine with a rotary blade to provide a dust collection system with a guide configured to guide debris from the cutting process into the dust collection portion of the system, wherein the plurality of walls (432) of the guide are inclined in the same direction (fig. 4).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the dust collection system of Sugai substantially disclosed above with the teaching of Lee such that the guide walls are all inclined in the same direction, i.e., the guide walls are configured as separate guide walls are parallel to one another and oriented at an angle to the flow path instead of converging to a point, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 	Additionally, the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	1. (Currently Amended) A dust collector box installable configured to be installed (1) behind a cutting blade of a stationary cutting machine for metalworking(a) for cutting a workpiece including a metal material, the dust collector box being installablematerial and (b) that includes a swingable body and (2) adjacent to a placement surface for the workpiece, the dust collector box comprising:

	a dust collecting port configured to receive sparks generated during cutting of the workpiece; workpiece by the cutting blade when the dust collector box is installed on the stationary cutting machine;

	a dust collecting passage through whichconfigured such that the sparks received at the dust collecting port are to flow rearward; andinwardly from the dust collecting port;

	a guide configured to (1) guide the sparks from the dust collecting port into the dust collecting passage, the guide being configuredpassage and (2) to prevent the sparks entering the dust collecting passage from flowing back to the dust collecting port.port;

	a receiving portion configured to selectively receive a portion of the swingable body; a Slide plate configured to cover the receiving portion when the receiving portion does not receive the portion of the swingable body; and a tension spring configured to urge the slide plate to cover the receiving portion.

	2. (Original) The dust collector box according to claim 1, wherein the guide narrows a flow passage area of the dust collecting passage downstream in the dust collecting passage.

	3. (Currently Amended) The dust collector box according to claim 2, wherein the guide includes a flat guide wall being flat,wall, and the guide wall is inclined with respect to a direction in which the sparks flow. 

	6. (Original) The dust collector box according to claim 1, further comprising:

a dust collector configured to store chips including the sparks cooled and solidified, the dust collector having an outlet port through which the chips are to be discharged.

	7. (Currently Amended) The dust collector box according to claim 1, further comprising: a shield movable that is configured to be moved to a position at which the shield extends frontward from the dust collecting port to shield a side of the cutting blade.
	8. (Currently Amended) The dust collector box according to claim 1, further comprising: a cover including comprised of a flame-retardant cloth, the cover and including a mountain-fold portion and a valley-fold portion to be portion; wherein the cover is bendable with at the mountain-fold portion and the valley-fold portion.

	9. (Original) The dust collector box according to claim 1, wherein the guide includes a plurality of guide walls inclined with respect to a direction in which the sparks flow, and the plurality of guide walls are between opposing sides of the dust collecting port.
	10. (Original) The dust collector box according to claim 9, wherein the plurality of guide walls are inclined toward one another.
	11. (Currently Amended) The dust collector box according to claim 10, wherein each of the plurality of guide walls have dimensions from the dust collecting port,has a wall surface area, and the-dimensions differ from one another.of the wall surface area of different ones of the plurality of guide walls are different.
	12. (Original) The dust collector box according to claim 9, wherein the plurality of guide walls are inclined in the same direction.
	13. (Currently Amended) The dust collector box according to claim 1, wherein the guide includes a guide wall curved upward from an end of the dust collecting port downstream.inward.
	15. (Currently Amended) A stationary cutting machine for metalworking, comprising: a body the swingable body of claim 1; the cutting blade of claim 1; including a circular cutting blade for cutting a workpiece including a metal material; a base having athe placement surface on which the workpiece is placeable; surface of claim 1; and the dust collector box according to claim 1.
	18. (Original) The dust collector box according to claim 2, further comprising: a dust collector configured to store chips including the sparks cooled and solidified, the dust collector having an outlet port through which the chips are to be discharged.
	19. (Original) The dust collector box according to claim 3, further comprising: a dust collector configured to store chips including the sparks cooled and solidified, the dust collector having an outlet port through which the chips are to be discharged.
	21. (New) A dust collector box configured to be installed (1) behind a cutting blade of a stationary cutting machine for cutting a workpiece including a metal material and (2) adjacent to a placement surface for the workpiece, the dust collector box comprising:
	a dust collecting port configured to receive sparks generated during cutting of the workpiece by the cutting blade when the dust collector box is installed on the stationary cutting machine;
	a dust collecting passage configured such that the sparks received at the dust collecting port flow inwardly from the dust collecting port;
	a guide configured to (1) guide the sparks from the dust collecting port into the dust collecting passage and (2) to prevent the sparks entering the dust collecting passage from flowing back to the dust collecting port;
	a sloping wall downstream from the dust collecting port that is inclined downward from a front toward a rear of the sloping wall; and
	a rear wall extending downward from a rear end of the sloping wall; wherein the guide includes a flat guide wall,
	the guide wall is inclined (1) with respect to a direction in which the sparks flow and (2) from an outside toward an inside of the dust collecting passage from the front toward the rear in a lateral direction, and when viewed from the front: the guide wall overlaps the sloping wall and the rear wall; and the guide wall has an area larger than a half area of the dust collecting port.
	22. (New) The dust collector box according to claim 21, wherein the sloping wall has an area larger than the rear wall when viewed from the front.
	23. (New) The dust collector box according to claim 21, further comprising: a cover configured to cover the dust collecting port from a front toward a rear of the dust collecting port in a lateral view.
	24. (New) The dust collector box according to claim 23, wherein the cover has a portion rearward from the dust collecting port to be attached to the sloping wall in the lateral view.
	25. (New) The dust collector box according to claim 24, further comprising: a magnet configured to attach the cover to the sloping wall.
	26. (New) The dust collector box according to claim 24, wherein the cover includes a plurality of plate members located frontward from an attachment of the cover to the sloping wall, and the cover is configured to be mountain-folded or valley-folded.
	27. (New) The dust collector box according to claim 22, wherein the cover overlaps the cutting blade and a swing support that swings and supports the cutting blade in a lateral direction.
	28. (New) A dust collector box configured to be installed (1) behind a cutting blade of a stationary cutting machine for cutting a workpiece including a metal material and (2) adjacent to a placement surface for the workpiece, the dust collector box comprising:

	a dust collecting port configured to receive sparks generated during cutting of the workpiece by the cutting blade when the dust collector box is installed on the stationary cutting machine;
	a dust collecting passage configured such that the sparks received at the dust collecting port flow inwardly from the dust collecting port;
	a guide configured to (1) guide the sparks from the dust collecting port into the dust collecting passage and (2) prevent the sparks entering the dust collecting passage from flowing back to the dust collecting port; and
	a dust collector configured to store chips including the sparks cooled and solidified; wherein:
	the dust collector has an outlet port through which the chips are to be discharged; and
	the dust collector includes a detachable rectangular dust box.
	29. (New) The dust collector box according to claim 28, wherein the dust box is configured to be laterally slidable to be detached.
	[[Loveless et al (US Publication 2011/0192262) teaches a debris collection drawer with a handle]] 30. (New) The dust collector box according to claim 28, wherein the dust box includes a handle protruding outward in a lateral direction.
Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/23/2022